DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 8, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-18 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a plurality of second semiconductor areas,” as recited in claim 9, line 2, renders the claim indefinite because it is unclear whether the claimed plurality of second semiconductor areas: (1) includes “a second semiconductor area” (singular) that was first recited in claim 1, line 9; or (2) is in addition to “a second semiconductor area” that was first recited in claim 1, line 9.  For examination purposes, the limitation in question will be interpreted as: a plurality of second semiconductor areas, wherein the 
Claim 23 recites the limitation "adjacent second semiconductor areas" (plural) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the subjacent region of the SiC semiconductor body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2015/0364584 A1).
Regarding claim 25, Ryu shows in Fig. 2 and related text a semiconductor component 36 ([0027], lines 1-3), comprising: 
an SiC semiconductor body 38 ([0037], lines 1-4); 
a first load terminal 44 on a first (top) surface of the SiC semiconductor body ([0027], line 5); 
a second load terminal 40 on a second (bottom) surface of the SiC semiconductor body opposite the first surface ([0027], line 4); 
a drift zone 50/54 of a first conductivity type (n-type) in the SiC semiconductor body ([0027], lines 8 and 11); 
a first semiconductor area 58 of a second conductivity type (p-type) which is electrically connected (by p+ ohmic well 62) to the first load terminal ([0028], lines 2-3); and 

wherein a pn junction J2 between the drift zone and the first semiconductor area defines a voltage blocking strength of the semiconductor component ([0007], lines 1-13 and [0030], lines 2-3), 
wherein dopants (e.g., aluminum or boron) in the second semiconductor area have deep defects, the energy gap of which from a closest band edge is more than 160 meV ([0035], lines 1-2; note: Applicant’s specification describes in paragraph [0029], lines 1-7 thereof: “dopants in the second semiconductor area comprise deep defects, the energy gap of which from the closest band edge is more than 160 meV or even not less than 200 meV, for example 210 meV.  In the case of a second p-type semiconductor area, it is possible to use one of or a combination of the dopant species aluminum (Al), gallium (Ga) and boron (B) for doping”),
wherein the second semiconductor area adjoins the second surface, and 
wherein the second semiconductor area has a maximum lateral extent of between 500 nm and 10 µm ([0036], lines 16-21; note: in the case of an overall device width WD equal to 9 µm and a width WB of each one of the two bypass regions 68 equal to 2 µm, for example, a maximum lateral extent of the three injector regions 46, whether individually or cumulatively, would be 9 µm [Symbol font/0x2D] 2×2 µm = 5 µm).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-10, 12, 14, 21, 23 and 24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1, hereinafter “Falck ‘347”) and Mori et al. (US 2020/0020765 A1).
Regarding claim 1, Mauder shows in Fig. 1 and related text a semiconductor component ([0045], lines 1-4), comprising: 
a semiconductor body 1 ([0045], line 5);  
a first load terminal 3 on a first surface 2 of the semiconductor body ([0045], lines 4-6); 
a second load terminal 5 on a second surface 4 of the semiconductor body opposite the first surface ([0045], lines 7-9); 
a drift zone (i.e., the unhatched portion of the semiconductor body 1) of a first conductivity type (n-type) in the semiconductor body ([0048], lines 1-6); 
a first semiconductor area 6 of a second conductivity type (p-type) which is electrically connected to the first load terminal ([0045], lines 9-12); 
a second semiconductor area 10 of the second conductivity type between at least part of the drift zone and the second surface ([0046], lines 7-15), 
a third semiconductor area 9 of the first conductivity type which is formed between the second semiconductor area and the second surface and forms an interface with the second semiconductor area ([0046], lines 1-7); and 
a fourth semiconductor area 8 of the first conductivity type that laterally adjoins the third semiconductor area and is disposed below the interface ([0046], lines 1-7); 
+) than the drift zone (n), and 
wherein a net doping in the second semiconductor area (p+) is greater than in the fourth semiconductor area (n), 
wherein a net doping in the third semiconductor area (n+) is greater than in the fourth semiconductor area (n).
Mauder does not explicitly disclose the semiconductor body is a SiC semiconductor body, wherein a pn junction between the drift zone and the first semiconductor area defines a voltage blocking strength of the semiconductor component, and wherein dopants in the second semiconductor area have deep defects, the energy gap of which from a closest band edge is more than 160 meV.
Falck ‘347 teaches in Fig. 1 and related text the semiconductor body 105 is a SiC semiconductor body ([0021], lines 1-5), 
wherein a pn junction between the drift zone 114 and the first semiconductor area 112 defines a voltage blocking strength Vbr of the semiconductor component ([0023], lines 1-3 and [0025], lines 1-7).
Mori teaches in Fig. 7D and related text dopants (e.g., aluminum) in the second semiconductor area 18 have deep defects, the energy gap of which from a closest band edge is more than 160 meV ([0115], lines 1-8; note: Applicant’s specification describes in paragraph [0029], lines 1-7 thereof: “dopants in the second semiconductor area comprise deep defects, the energy gap of which from the closest band edge is more than 160 meV or even not less than 200 meV, for example 210 meV.  In the case of a 
Mauder, Falck ‘347 and Mori are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder with the specified features of Falck ‘347 and Mori because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mauder’s device to provide an SiC semiconductor body as the semiconductor body, and to define a voltage blocking strength of the semiconductor component by a pn junction between the drift zone and the first semiconductor area, as taught by Falck ‘347, and to provide dopants in the second semiconductor area having deep defects, the energy gap of which from a closest band edge is more than 160 meV, as taught by Mori, in order to exploit the wide bandgap, high thermal conductivity, high melting point, high electric field breakdown strength, low dielectric constant, high saturated electron drift velocity, and low minority carrier lifetime of silicon carbide (SiC) to enable the device to be operated at high temperatures, high integration densities, high speeds, high power levels, and high radiation densities, and in order to increase the concentration of positively charged carriers (i.e., holes) in the second semiconductor area, respectively.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Mauder in view of Falck ‘347 and Mori discloses the second semiconductor area has a maximum lateral extent (from 2 µm to 40 µm) within a range from 500 nm to 300 µm (Mauder: [0031], lines 1-2).
Regarding claim 3, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above, including the second semiconductor area has a vertical extent from approximately 2 µm to 20 µm (Mauder: [0033], lines 11-13).
Mauder in view of Falck ‘347 and Mori does not explicitly disclose the second semiconductor area has a vertical extent within a range from 20 nm to 1 µm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori to form the second semiconductor area to have a vertical extent within a range from 20 nm to 1 µm, in order to optimize softness and robustness during commutation operations in combination with low switching losses (Mauder: [0003], lines 1-3 and [0013], lines 1-4).
Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I), second paragraph thereof.
Regarding claim 8, Mauder in view of Falck ‘347 and Mori discloses the dopants comprise one or more elements selected from the group of elements consisting of aluminum, boron, gallium, chromium, and iridium (Mori: [0115], lines 1-8).
Regarding claim 9, Mauder in view of Falck ‘347 and Mori discloses the semiconductor component has a plurality of second semiconductor areas 10, and wherein an area proportion of the plurality of second semiconductor areas in relation to an active area (i.e., a region of Mauder’s semiconductor body 1 where layers 6 and 7 are overlapped with one another) of the semiconductor component is within a range from 10% to 50% (Mauder: Fig. 1; [0022], lines 1-2 and [0031], lines 1-4; note: if elements 8, 9 and 10 in Fig. 1 of Mauder each have a lateral dimension of 2 µm, for example, the area proportion of the plurality of second semiconductor areas 10 in relation to the active area would be 50%).
Regarding claim 10, Mauder in view of Falck ‘347 and Mori shows the second semiconductor area is buried in the SiC semiconductor body in an electrically floating arrangement (i.e., surrounded by oppositely doped semiconductor material) at a vertical distance from the second surface (Mauder: Fig. 1).
Regarding claim 12, Mauder in view of Falck ‘347 and Mori shows a maximum lateral extent of the third semiconductor area corresponds to a maximum lateral extent of the second semiconductor area (Mauder: Fig. 1; [0046], lines 13-15).
Regarding claim 14, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above.
Mauder in view of Falck ‘347 and Mori does not explicitly disclose the third semiconductor area has a vertical extent within a range from 20 nm to 1.5 µm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori to form the third semiconductor area to have a vertical extent within a range 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 21, Mauder in view of Falck ‘347 and Mori discloses the first conductivity type is n-type (Mauder: [0016], lines 1-3).
Regarding claim 23, Mauder in view of Falck ‘347 and Mori discloses a ratio of minimum lateral distance between adjacent second semiconductor areas  (e.g., 2 µm) and minimum lateral extent of the second semiconductor area (e.g., 2 µm) is within a range from 0.1 to 20 (Mauder: [0031], lines 1-4).
Regarding claim 24, Mauder in view of Falck ‘347 and Mori shows the subjacent region of the SiC semiconductor body is a substrate portion of the SiC semiconductor body that extends to the second surface (Mauder: Fig. 1; see Examiner’s annotations below).

    PNG
    media_image1.png
    728
    1430
    media_image1.png
    Greyscale

Claims 4 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1) as applied to claim 1 above, and further in view of Tsuji et al. (US 2015/0144965 A1).
Regarding claims 4 and 5, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above.
Mauder in view of Falck ‘347 and Mori does not explicitly disclose the semiconductor component is a unipolar semiconductor component, wherein the unipolar semiconductor component is a merged PIN Schottky (MPS) diode, a Schottky diode, a field-effect transistor (FET), or a junction FET.
a Schottky diode, a field-effect transistor (FET), or a junction FET ([0003], lines 1-4 and [0022], lines 1-8).
Mauder, Falck ‘347, Mori and Tsuji are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori with the specified features of Tsuji because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori to form the semiconductor component to be a unipolar semiconductor component, wherein the unipolar semiconductor component is a merged PIN Schottky (MPS) diode, a Schottky diode, a field-effect transistor (FET), or a junction FET, as taught by Tsuji, in order to decrease the reverse recovery current of the semiconductor component at the time of turn-off (Tsuji: [0003], lines 1-3), and to make the forward current of the semiconductor component sufficiently large while improving the breakdown voltage thereof (Tsuji: [0016], lines 1-5).
Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1) as applied to claim 1 above, and further in view of Gutt et al. (US 2009/0267200 A1).
Regarding claim 6, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above.
Mauder in view of Falck ‘347 and Mori does not explicitly disclose the voltage blocking strength is within a range from 400 V to 15 kV.
Gutt teaches the voltage blocking strength is within a range from 400 V to 15 kV ([0127], lines 1-5).
Mauder, Falck ‘347, Mori and Gutt are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori with the specified features of Gutt because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori to provide the voltage blocking strength to be within a range from 400 V to 15 kV, as taught by Gutt, in order to enable the semiconductor component to be utilized as a power semiconductor component with optimized characteristics for specific purposes, e.g. improving the on-state characteristic of a high voltage diode or an insulated gate bipolar transistor while maintaining maximum reverse voltage (Gutt: [0002], lines 1-8).
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1) as applied to claim 1 above, and further in view of Edmond (US 5,061,972).
Regarding claim 7, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above.
Mauder in view of Falck ‘347 and Mori does not explicitly disclose the semiconductor component is a power semiconductor component having a specified current-carrying capacity between the first load terminal and the second load terminal of at least 1 A.
Edmond teaches in Fig. 1 and related text the semiconductor component 10 is a power semiconductor component having a specified current-carrying capacity between the first load terminal 15 and the second load terminal 14 of at least 1 A (Col. 5, lines 57-59; Col. 6, lines 58-61; Col. 14, lines 54-57; Col. 16, lines 22-25).
Mauder, Falck ‘347, Mori and Edmond are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori with the specified features of Edmond because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori to provide the semiconductor component as a power semiconductor component having a specified current-carrying capacity between the first load terminal and the second load terminal of at least 1 A, as taught by Edmond, in order to provide a rectifying diode formed in silicon carbide which can operate at high frequency, at high reverse voltage, and at high temperatures, with an abrupt junction and low forward resistance (Edmond: Col. 4, lines 48-52).
Claim 13, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1) as applied to claim 1 above, and further in view of Felsl et al. (US 2015/0206983 A1).
Regarding claim 13, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above.
Mauder in view of Falck ‘347 and Mori does not disclose a maximum lateral extent of the third semiconductor area is less than a maximum lateral extent of the second semiconductor area.
Felsl teaches in Fig. 3 and related text a maximum lateral extent of the third semiconductor area 120 is less than a maximum lateral extent of the second semiconductor area 122 ([0030], lines 1-8).
Mauder, Falck ‘347, Mori and Felsl are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori with the specified features of Felsl because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori to form a maximum lateral extent of the third semiconductor area to be less than a maximum lateral extent of the second semiconductor area, as taught by Felsl, in order to improve the trade-off between conducting losses and switching losses of the diode (Felsl: [0002], lines 1-2), and more particularly to allow for a further adjustment of .
Claims 15 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1) as applied to claim 1 above, and further in view of Tamura et al. (US 2019/0067462 A1).
Regarding claims 15 and 16, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above.
Mauder in view of Falck ‘347 and Mori does not explicitly disclose scatter sites configured to reduce charge carrier mobility in the third semiconductor area, wherein the scatter sites comprise lattice defects.
Tamura teaches in Fig. 1 and related text scatter sites 9 configured to reduce charge carrier mobility in the third semiconductor area (a bottommost portion of drift layer 1), wherein the scatter sites comprise lattice defects ([0063], lines 5-16; note: because the charge carrier mobility µ = q[Symbol font/0x74]/m* where q is the elementary charge, [Symbol font/0x74] is the carrier lifetime, and m* is the effective mass, shortening the carrier lifetime as disclosed by Tamura will decrease the mobility).
Mauder, Falck ‘347, Mori and Tamura are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori with the specified features of Tamura because they are from the same field of endeavor.
.
Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1), and further in view of Tamura et al. (US 2019/0067462 A1), as applied to claim 15 above, and further in view of Falck et al. (US 2016/0093690 A1, hereinafter “Falck ‘690”).
Regarding claim 17, Mauder in view of Falck ‘347 and Mori, and further in view of Tamura, discloses substantially the entire claimed invention, as applied to claim 15 above.
Mauder in view of Falck ‘347 and Mori, and further in view of Tamura, does not explicitly disclose dopants in the third semiconductor area comprise deep defects, the energy gap of which to a closest band edge is more than 160 meV.
Falck ‘690 teaches in Fig. 4 and related text dopants (e.g., sulfur or selenium) in the third semiconductor area 119 comprise deep defects, the energy gap of which to a closest band edge is more than 160 meV ([0049], lines 8-9 and [0108], lines 1-8).(Note: Applicant’s specification describes in paragraph [0042], lines 5-9: “For example, the energy gap of the dopants from the closest band edge is at least 160 meV or is not 
Mauder, Falck ‘347, Mori, Tamura and Falck ‘690 are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori, and further in view of Tamura, with the specified features of Falck ‘690 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori, and further in view of Tamura, to provide dopants in the third semiconductor area which comprise deep defects, the energy gap of which to a closest band edge is more than 160 meV, as taught by Falck ‘690, in order to provide a double (or dual) n-type dopant such as selenium or sulfur that contributes two free electrons per dopant atom to the third semiconductor area of the SiC semiconductor body, thereby increasing a carrier concentration of the third semiconductor area (Falck ‘690: [0108], lines 5-8).
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1) as applied to claim 1 above, and further in view of Willmeroth et al. (US 2014/0231904 A1).
Regarding claim 18, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 1 above.

Willmeroth teaches in Fig. 6B and related text a fifth semiconductor area 121a of the first conductivity type (n-type) which is formed between the third semiconductor area 104 and the second surface 102 and adjoins the third semiconductor area, wherein a net doping in the fifth semiconductor area (n) is less than in the third semiconductor area (n+) ([0025], lines 1-6; [0027], lines 4-6; [0032], lines 2-4; [0033], line 24; [0051], lines 11-12).
Mauder, Falck ‘347, Mori and Willmeroth are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori with the specified features of Willmeroth because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Mauder in view of Falck ‘347 and Mori to form a fifth semiconductor area of the first conductivity type between the third semiconductor area and the second surface and adjoining the third semiconductor area, wherein a net doping in the fifth semiconductor area is less than in the third semiconductor area, as taught by Willmeroth, in order to achieve both a high reverse breakdown voltage and a low on-state resistance by incorporating a superjunction into the semiconductor component (Willmeroth: [0001]).
Claim 22, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. (US 2007/0278472 A1) in view of Falck et al. (US 2015/0214347 A1) and Mori et al. (US 2020/0020765 A1) as applied to claim 21 above, and further in view of Wada et al. (US 2014/0027784 A1).
Regarding claim 22, Mauder in view of Falck ‘347 and Mori discloses substantially the entire claimed invention, as applied to claim 21 above.
Mauder in view of Falck ‘347 and Mori does not explicitly disclose dopants in the drift zone comprise defects having an energy gap from a conduction band edge of less than 140 meV.
Wada teaches in Fig. 1 and related text dopants (e.g., nitrogen or phosphorus) in the drift zone 81 (81a/81b) comprise defects having an energy gap from a conduction band edge of less than 140 meV ([0086], lines 1-10 and [0088], lines 5-7).  (Note: Applicant’s specification describes in paragraph [0046], lines 3-7: “It is generally possible that dopants in the drift zone comprise defects, the energy gap of which from the conduction band edge is less than 140 meV. In the case of an n-type as first conductivity type, the deep dopants in the drift zone may, for example, be nitrogen (N) and/or phosphorus (P).”)
Mauder, Falck ‘347, Mori and Wada are analogous art because they each are directed to power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mauder in view of Falck ‘347 and Mori with the specified features of Wada because they are from the same field of endeavor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-18 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER M ALBRECHT/Examiner, Art Unit 2811